Citation Nr: 1243392	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-30 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin condition of the feet, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985, December 1989 to November 1993, and February 2003 and April 2004.  He is the recipient of the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board has considered the Veteran's Virtual VA file in addition to his paper claims file, which contains additional VA treatment records dated through October 2011.  Such were associated with the Veteran's file after the issuance of the June 2009 statement of the case.  However, in a November 2012 statement, the Veteran's representative waived RO consideration of all evidence received since the June 2009 statement of the case.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence. 

In a statement received in May 2012, he claimed entitlement to increased ratings for his service connected lumbar spine strain, posttraumatic stress disorder, and a left knee sprain.  Also raised in this statement were claims for service connection for a cervical spine disorder, right knee disorder, gastroesophageal reflux disease, allergic rhinitis, asthma, erectile dysfunction, and chronic pain syndrome.  As such issues have not been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred to the AOJ appropriate action.   

The claims for entitlement to service connection for a skin condition of the feet and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  



FINDING OF FACT

The Veteran had elevated blood pressure readings during service and manifested hypertension that required medication for control within one year of his discharge in April 2004.     


CONCLUSION OF LAW

Hypertension is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for hypertension herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as cardiovascular-renal disease, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  According to Diagnostic Code (DC) 7101, a 10 percent rating is assigned for hypertension if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more.  Such is also the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  

The Board finds that service connection for hypertension is warranted as the Veteran's service treatment records reflect elevated blood pressure readings, and he was diagnosed with hypertension and placed on medication within one year of discharge from his most recent period of service in April 2004.  

Specifically, the Veteran's service treatment records reflect the following blood pressure readings: 160/86 and 149/83 on one occasion, 142/80 on another, 122/88 in October 1989, 134/88 in May 1992, and 122/93 in June 1992.  Likewise, the Veteran's post-service treatment records reflect elevated blood pressure readings within one year of separation from service, to include 157/88 in May 2004 with a diagnosis of stage I hypertension rendered at that time; 138/91 in June 2004; 140/94 in August 2004 with the Veteran being placed on anti-hypertensive medication at that time; and 144/84, 146/84, and 142/82 in September 2004, at which time a diagnosis of hypertension was noted.

In making the above determination, the Board recognizes that hypertension must be shown to a compensable degree within one year of service so as to warrant presumptive service connection on the basis of chronic disease and that the blood pressure readings shown within one year of service would not appear to have warranted a compensable rating under DC 7101.  However, given the clear diagnosis of hypertension that required the use of medication within one year of service, the Board finds that such manifested to a degree of 10 percent pursuant to DC 7101.  Therefore, in light of such, as well as the elevated blood pressure readings during service, all doubt with regard to the question of whether the Veteran's hypertension may be related to service has been resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, supra.


ORDER

Service connection for hypertension is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for a skin condition of the feet and sleep apnea so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

By way of a statement received in February 2012 and in the November 2012 informal hearing presentation, it has been asserted that VA examinations to address the claims for service connection for a skin condition of the feet and sleep apnea are necessary.  The February 2012 statement also requested that the Veteran's "recent medical records" be reviewed and asserted entitlement to service connection for a skin rash of the feet and sleep apnea as being due to an "undiagnosed illness" as defined by the presumptions for Veterans of the Persian Gulf War (such as the appellant is in the instant case) codified at 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  In this regard, the Board notes that it is unclear whether the Veteran's skin condition of his feet has been attributed to a known clinical diagnosis.  However, the Veteran has been definitively diagnosed with sleep apnea.  As such, the provisions are not applicable to the latter claim. 

The Veteran's service treatment records include emergency treatment for a rash involving the entire body, including the feet, in October 1989.  A November 1989 treatment report indicates the Veteran had been prescribed medication (Atarax) for his rashes.  However, while such records are contained in the Veteran's service treatment records file, he was not active duty at the time.  In this regard, his period of service ended in June 1985 and he did not return to active duty until December 1989.  

A Post Deployment Health Reassessment completed in January 2007 showed the Veteran reporting that he had fungus of the feet that he felt was the result of his Persian Gulf Deployment.  The assessment upon VA outpatient evaluation in December 2007 included a fungus with the Veteran referred for evaluation in a podiatry clinic.  A March 2008 VA outpatient treatment report referenced the Veteran having issues with foot scaling which he thought was a fungal infection and the report from the August 2008 VA psychiatric examination included foot fungus in the list of the Veteran's s medical problems.  

With respect to sleep apnea, a September 2004 Post Deployment Health Assessment noted that the Veteran reported that he still felt tired after sleeping.  The results of a May 2008 sleep study reflect that the Veteran had severe sleep apnea, and he was fitted for a Continuous Positive Airway Pressure (CPAP) device.  The January 2007 Post Deployment Health Reassessment showed complaints about problems with sleeping/feeling tired after sleep, which the Veteran felt were the result of his Persian Gulf Deployment, and the reports from the August 2008 VA psychiatric examination noted that the Veteran was using a CPAP device due to his sleep apnea.  

Given the in-service and post-service clinical findings as set forth above, the Board finds that a remand is necessary in order to afford the Veteran VA examinations so as to determine the current nature and etiology of the Veteran's skin condition of his feet and sleep apnea.

Also, while on remand, the Veteran should be requested to identify any outstanding treatment records relevant to his skin condition of the feet and sleep apnea.  Thereafter, all identified records, to include those from South Texas VA Healthcare System dated from October 2011 to the present, should be obtained for consideration in his appeal.

Finally, upon readjudication of the Veteran's claims, the AOJ will have the opportunity to consider, in the first instance, the Veteran's claim for service connection for a skin condition of the feet under the presumptions for Veterans of the Persian Gulf War codified at 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding presumptions for Veterans of the Persian Gulf War codified at 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

2.  Request that the Veteran identify any outstanding VA or non-VA treatment records pertaining to a skin condition of the feet and sleep apnea.  After securing any necessary authorization from him, obtain all records that the Veteran identified, to include those from the South Texas VA Healthcare System dated from October 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After completion of the above-requested development, the Veteran should be afforded an appropriate VA medical examination(s) to determine the current nature and etiology of the Veteran's claimed skin condition of the feet and sleep apnea.  The claims file, to include a copy of this remand, must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

Skin Condition of the Feet.  The examiner should state whether the Veteran's alleged skin condition of the feet is attributed to a known clinical diagnosis. 

For all currently diagnosed skin conditions of the feet, the examiner should address the following inquiries: 

(A)  Is it at least as likely as not that any currently diagnosed skin condition of the feet is related to his period of military service from June 1981 to June 1985?

(B)  Did the Veteran's currently diagnosed skin condition of the feet clearly and unmistakably pre-exist his entry into his second period of active duty, which began in December 1989?

(i)  If so, is there clear and unmistakable evidence that such pre-existing skin condition of the feet did not undergo an increase in the underlying pathology, i.e., was not aggravated, during such period of service from December 1989 to November 1993?

If there was an increase in severity of the Veteran's skin condition of the feet during such period of service, was that increase clearly and unmistakably due to the natural progress of the disease?

(ii)  If not, is it at least as likely as not that the Veteran's skin condition of the feet is related to his period of military service December 1989 to November 1993?

(C)  Did the Veteran's currently diagnosed skin condition of the feet clearly and unmistakably pre-exist his entry into his second period of active duty, which began in February 2003?

(i)  If so, is there clear and unmistakable evidence that such pre-existing skin condition of the feet did not undergo an increase in the underlying pathology, i.e., was not aggravated, during such period of service from February 2003 to April 2004?

If there was an increase in severity of the Veteran's skin condition of the feet during such period of service, was that increase clearly and unmistakably due to the natural progress of the disease?

(ii)  If not, is it at least as likely as not that the Veteran's skin condition of the feet is related to his period of military service February 2003 to April 2004?

If the Veteran's symptoms pertaining to his alleged skin condition of the feet cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his skin condition of the feet and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

Sleep Apnea.  The examiner should offer an opinion as to whether the Veteran's diagnosed sleep apnea is at least as likely as not related to any period of his military service.   
In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his sleep apnea and the continuity of symptomatology. The rationale for any opinion offered should be provided. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for service connection for a skin condition of the feet and sleep apnea should be readjudicated based on the entirety of the evidence, to include consideration of the presumptions for Veterans of the Persian Gulf War codified at 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 as relevant to the former claim.  If either claim remains denied, the Veteran should be issued a supplemental statement of the case that documents consideration of all pertinent evidence, to include those contained in the VA Virtual file.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


